Citation Nr: 0700726	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  03-12 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lung disorder.  

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to July 1975 
and from November 1979 to June 1987.  

This appeal arises from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The RO in November 1987 and March 1988 rating decisions had 
previously denied service connection for a respiratory 
disorder, (asthma and bronchitis).  In Barnett v. Brown, 
8 Vet. App. 1 (1995) the United States Court of Appeals for 
Veterans Claims (Court) instructed that the Board of 
Veterans' Appeals must initially address the issue of whether 
or not new and material evidence has been submitted to reopen 
a claim in cases where there is a prior final decision.  See 
also McGinnis v. Brown, 4 Vet. App. 239 (1993).  For that 
reason, the issue is framed as whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a lung disorder.  

Previously the Board of Veterans' Appeals (Board) in the 
April 2004 remand found the veteran's March 2002 statements 
to be a notice of disagreement with the issues of service 
connection for post-traumatic stress disorder (PTSD) and a 
back disorder.  The Board ordered that a statement of the 
case be issued to the veteran as to those issues.  Manlincon 
v. West, 12 Vet App. 238 (1999).  A statement of the case was 
issued to the veteran in April 2004 which included the issues 
of service connection for PTSD and a back disorder.  His 
substantive appeal as to those issues was received in May 
2004.  38 C.F.R. § 20.200 (2006).  

An August 2004 rating decision granted service connection for 
PTSD.  The veteran has not indicated disagreement with the 
rating or effective date assigned for his service-connected 
PTSD.  The August 2004 rating decision has resulted in there 
being no case or controversy as to that issue.  Therefore, it 
is moot.  Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  

For the above reasons, the issues currently in appellate 
status are limited to those set out on the title.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection was previously denied for lung disorders, 
specifically asthma and bronchitis, in November 1987 and 
March 1988 rating decisions.  (Service connection was 
established for allergic rhinitis.)  The veteran was notified 
of those rating decisions and did not file an appeal.  For 
that reason, new and material evidence must be submitted to 
reopen those claims.  The Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006) held that VA must generally inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented to 
reopen such claims, that is to say, that new and material 
evidence is required.  The Court noted that the terms new and 
material have specific, technical meanings that are not 
commonly known to VA claimants, suggesting that VA should 
define these terms in its 38 U.S.C. § 5103(a) notice using 
the definition of new and material evidence provided in 
section 3.156(a).  Furthermore, the Court stated that the 
fulfillment of VA's obligation to identify for the claimant 
what evidence will be considered new and material depends on 
the basis of the prior, final denial.  The claim must be 
remanded to ensure the veteran is properly notified of the 
basis for the prior denial as required by Kent.  

The veteran is also seeking service connection for a back 
disorder.  Private medical records reveal an magnetic 
resonance imaging (MRI) of the lumbar spine in October 2000 
demonstrated some very mild acquired spondylostenosis from 
L2-3 to L4-5 and mild right disk bulge that abutted the 
exiting right L2 spinal nerve.  The veteran contends his 
currently diagnosed back disorder was incurred in an aircraft 
crash in March 1981.  Service medical records include records 
of admission for treatment of injuries sustained in an 
aircraft crash in March 1981.  Those records do not include 
any complaints related to a back injury.  December 1986 
service medical records include an Asthma-Hay Fever Form on 
which the veteran checked he had symptoms of low back pain.  
The veteran's service separation examination in May 1987 
found no abnormality of the spine.  The May 1987 Report of 
Medical History has a handwritten notation next to recurrent 
back pain that reads "not really" and a cross out in the no 
column.  The coversheet from the March 1989 VA examination 
noted the veteran claimed he had been treated for his back in 
1987 and 1988 at the University of Central Florida.  When 
those records were requested VA was informed they had been 
destroyed.  

The regulations provide that VA will obtain a medical 
examination and request a medical opinion when the evidence 
of record does not contain sufficient medical evidence to 
decide the claim if there is competent medical evidence of a 
current diagnosed disability, the evidence establishes the 
veteran suffered an event, disease of symptoms of a disease 
in service and there are indications the claimed disability 
may be associated with the event or injury in service.  
38 C.F.R. § 3.159(c)(4) (2006).  VA has not afforded the 
veteran a VA examination to obtain a medical opinion to 
determine if the currently diagnosed back disorder is related 
to service.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was not 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any award 
of benefits.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should provide the veteran notice 
as to the information and evidence 
necessary to reopen his claim for service 
connection for a lung disorder as 
required by the Court in Kent, as well as 
the information required by the Court in 
Dingess/Hartman concerning the criteria 
for establishing a disability rating and 
the effective date for any potential 
award of benefits.   

2.  VA should arrange for an examination 
of the veteran's back by a physician with 
the appropriate expertise, the purpose of 
which is to ascertain the current nature 
and etiology of any current back 
disability.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  The 
examiner is asked to review the medical 
records in the claims folder.  The 
examiner should be informed the veteran 
served from July 1973 to July 1975 and 
from November 1979 to June 1987, and is 
asked to set out a diagnosis for any 
current disorder of the back.  For each 
disorder diagnosed the examiner is asked 
to answer the following question:

Is it at least as likely as not (50 
percent probability) that the currently 
diagnosed back disorder is related to 
service, including any trauma as may have 
been sustained in an air plane crash in 
1981?  

The examiner is asked to explain the 
reasons for any conclusion expressed with 
specific references to any clinical 
evidence which supports the opinion.  

3.  VA should then readjudicate the 
claims.  This should include determining 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for a lung disorder.  
VA should apply the regulations for 
defining and new and material evidence 
applicable to the request to reopen which 
was received in March 1999.  If the 
claims remain denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



